NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 3 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RICHARD J. TRITZ; IRENE C. TRITZ,                No. 16-55584

                Plaintiffs-Appellants,           D.C. No. 8:15-cv-01771-AG-JCG

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Richard J. Tritz and Irene C. Tritz (“taxpayers”) appeal pro se from the

district court’s judgment dismissing their action arising out of the collection of

taxes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Hebbe

v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ. P.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6)); Robinson v. United States, 586 F.3d 683, 685 (9th Cir. 2009) (dismissal

for lack of subject matter jurisdiction). We may affirm on any ground supported

by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

      Dismissal for lack of subject matter jurisdiction of the first, second, and third

causes of action was proper because taxpayers did not file their action within two

years of when their action accrued. See 26 U.S.C. § 7433(d)(3) (action to enforce

liability under § 7433 “may be brought only within 2 years after the date the right

of action accrues”); see also 26 C.F.R. § 301.7433-1(g)(2) (“A cause of action . . .

accrues when the taxpayer has had a reasonable opportunity to discover all

essential elements of a possible cause of action.”); United States v. Dalm, 494 U.S.

596, 608 (1990) (statute of limitations requiring suit against the government be

brought within a certain time frame is one of the terms of consent to be sued). We

reject as without merit taxpayer’s contention that their action accrued on May 27,

2014, when the Supreme Court denied certiorari in their prior action.

      Contrary to taxpayers’ contention, defendant’s alleged improper collection

actions are not reviewable under the Administrative Procedure Act (“APA”)

because the APA does not authorize the award of money damages, and to the

                                          2                                    16-55584
extent taxpayers assert a claim for injunction relief, such a claim is barred by the

Anti-Injunction Act. See 5 U.S.C. § 702 (applying to actions against the United

States “seeking relief other than money damages”); 26 U.S.C. § 7421(a) (providing

that subject to certain exceptions, “no suit for the purpose of restraining the

assessment or collection of any tax shall be maintained in any court by any

person”).

      The district court properly dismissed taxpayers’ fourth cause of action

because taxpayers failed to allege facts sufficient to show a violation of the

Freedom of Information Act (“FOIA”), including what information was requested

from defendant. See 5 U.S.C. § 552(a) (FOIA requirements); Hebbe, 627 F.3d at

341-42 (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record taxpayers’ contentions regarding

discovery.

      AFFIRMED.




                                            3                                     16-55584